PER CURIAM;
This claim was submitted for decision based upon the allegations in the Notice of Claim and the respondent's Answer.
Claimant seeks payment in the amount of $303,595.91 for janitorial services in 1996 and 1997. The documentation for the these services was not properly processed for payment by the respondent in the appropriate fiscal year; therefore, the claimant has not been paid. In its Answer, the respondent admits the validity of the claim, and states that there were sufficient funds expired in the appropriate fiscal year with which the claim could have been paid.
In view of the foregoing, the Court makes an award in the amount of $303,595.91.
Award of $303,595.91.